DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 14-21, 27, 28, 36-44, amendment of claim 3-8, 10-13, 22, 25, 26, 29, 31, 33-35, in the paper of 5/16/2022, is acknowledged.  Claims 1-13, 22-26, 29-35 are still at issue and are present for examination.
Election/Restrictions
Applicant's election of Group I, (claims 1-13, 22-26, 29, 30), drawn to a cytidine deaminase variant and the Species of:
Species Group 1: 	F113;
Species Group 2: 	SEQ ID NO:16;
Species Group 3: 	cytidine deaminase variant of claims 5;
Species Group 4: 	SEQ ID NO:7;
Species Group 5: 	SEQ ID NO:12;
Species Group 6: 	SEQ ID NO:21 and
Species Group 7: 	rat APOBEC1;
 are acknowledged.  
Claim 31-35 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of the information disclosure statement filed on 3/11/2021 and 5/16/2022 is acknowledged.  Those references considered have been indicated as such.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 recites “T101, F113, F113” which should be “T101, F113”.  
Claim 2 depends from rejected claim 1 and comprises non-elected subject matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, 22-26, 29-30 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-13, 22-26, 29, 30 are directed to all possible cytidine deaminase protein variant comprising an amino acid sequence that has a mere 90%sequence identy to a cytidine deaminase protein, wherein the amino acid sequence includes at least one mutation at a position selected from the group consisting of, F113 of SEQ ID NO: 15 [rAPOBEC1].  There is no disclosure of any particular structure to function/activity relationship in described cytidine deaminase proteins.  The specification fails to describe sufficient representative species of cytidine deaminase protein variant comprising an amino acid sequence that has a mere 90%sequence identity to a cytidine deaminase protein, wherein the amino acid sequence includes at least one mutation at a position selected from the group consisting of F113 of SEQ ID NO: 15 [rAPOBEC1], for which no predictability of structure with correlated functions is apparent.  Given this lack of sufficient representative species of the claimed cytidine deaminase protein variants, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claims 1, 3-13, 22-26, 29-30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that cytidine deaminase protein variant comprising the amino acid sequence of SEQ ID NO:15, wherein the amino acid sequence includes at least one mutation at a position selected from the group consisting of, F113, of SEQ ID NO: 15 [rAPOBEC1], does not reasonably provide enablement for any cytidine deaminase protein variant comprising an amino acid sequence that is a mere 90% identical to a cytidine deaminase protein, wherein the amino acid sequence includes at least one mutation at a position selected from the group consisting of F113, of SEQ ID NO: 15 [rAPOBEC1].  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-13, 22-26, 29-30 are so broad as to encompass any cytidine deaminase protein variant comprising an amino acid sequence that is a mere 90% identical to a cytidine deaminase protein, wherein the amino acid sequence includes at least one mutation at a position selected from the group consisting of F113, of SEQ ID NO: 15 [rAPOBEC1].  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of cytidine deaminase proteins broadly encompassed by the claims, including any cytidine deaminase protein variant comprising an amino acid sequence that is a mere 90% identical to a cytidine deaminase protein, wherein the amino acid sequence includes at least one mutation at a position selected from the group consisting of F113, of SEQ ID NO: 15 [rAPOBEC1].  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal if any structural limits on the claimed cytidine deaminase protein variants.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that cytidine deaminase protein variant comprising the amino acid sequence of SEQ ID NO:15, wherein the amino acid sequence includes at least one mutation at a position selected from the group consisting of, F113, of SEQ ID NO: 15 [rAPOBEC1].
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass any cytidine deaminase protein variant comprising an amino acid sequence that is a mere 90% identical to a cytidine deaminase protein, wherein the amino acid sequence includes at least one mutation at a position selected from the group consisting of F113, of SEQ ID NO: 15 [rAPOBEC1], because the specification does not establish: (A) regions of the protein structure which may be modified without effecting cytidine deaminase activity; (B) the general tolerance of the cytidine deaminase of SEQ ID NO:15 to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of a cytidine deaminase of SEQ ID NO:15 with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the terminal deoxynucleotidyl transferase activities claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495, Ref: U, Form-892), it would require undue experimentation for one skilled in the art to arrive at the majority of those terminal deoxynucleotidyl transferases of the claimed genus having the claimed terminal deoxynucleotidyl transferase activity.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any cytidine deaminase protein variant comprising an amino acid sequence that is a mere 90% identical to a cytidine deaminase protein, wherein the amino acid sequence includes at least one mutation at a position selected from the group consisting of F113, of SEQ ID NO: 15 [rAPOBEC1].  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those cytidine deaminase protein variants having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Prior Art Made of Record
Vincenzeti et al,. Protein Engineering, Vol 13, No. 11, pp 791-799, 2000.
Vincenzeti et al., Protein Engineering, Vol 16, No. 12, pp 1055-1061, 2003.


Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
5/19/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652